Name: Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  means of agricultural production;  European Union law;  organisation of transport
 Date Published: 1978-09-18

 Avis juridique important|31978L0764Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors Official Journal L 255 , 18/09/1978 P. 0001 - 0039 Finnish special edition: Chapter 13 Volume 9 P. 0044 Greek special edition: Chapter 13 Volume 10 P. 0005 Swedish special edition: Chapter 13 Volume 9 P. 0044 Spanish special edition: Chapter 13 Volume 9 P. 0032 Portuguese special edition Chapter 13 Volume 9 P. 0032 COUNCIL COUNCIL DIRECTIVE of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors (78/764/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements which tractors must satisfy pursuant to national laws relate inter alia to the driver's seat; Whereas the requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules, in order, in particular, to allow the EEC type-approval procedure which was the subject of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (3) to be introduced in respect of each type of tractor; Whereas the rules relating to driver's seats cover not only the requirements for their installation on tractors but also the construction of the seats ; whereas a harmonized component type-approval procedure makes it possible for each Member State to check compliance with the common construction and testing requirements and to inform the other Member States of its findings by sending a copy of the component type-approval certificate completed for each type of driver's seat ; whereas the placing of an EEC component type-approval mark on all driver's seats manufactured in conformity with the approved type obviates any need for technical checks on those driver's seats in the other Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Each Member State shall grant EEC component type-approval for any type of driver's seat which satisfies the construction and testing requirements laid down in Annexes I and II. 2. The Member State which has granted EEC component type-approval shall take the measures required in order to verify, in so far as is necessary and if need be in cooperation with the competent authorities in the (1)OJ No C 299, 12.12.1977, p. 61. (2)OJ No C 84, 8.4.1978, p. 11. (3)OJ No L 84, 28.3.1974, p. 10. other Member States, that production models conform to the approved type. Such verification shall be limited to spot checks. Article 2 Member States shall, for each type of driver's seat which they approve pursuant to Article 1, issue to the manufacturer or to his authorized representative, an EEC component type-approval mark conforming to the model shown in 3.5 of Annex II. Member States shall take all appropriate measures to prevent the use of marks liable to create confusion between driver's seats which have been granted component type-approval pursuant to Article 1 and other devices. Article 3 1. No Member State may prohibit the placing on the market of driver's seats on grounds relating to their construction if they bear the EEC component type-approval mark. 2. Nevertheless, a Member State may prohibit the placing on the market of driver's seats bearing the EEC component type-approval mark which consistently fail to conform to the approved type. That State shall forthwith inform the other Member States and the Commission of the measures taken, specifying the reasons for its decision. Article 4 The competent authorities of each Member State shall within one month send to the competent authorities of the other Member States a copy of the component type-approval certificates, an example of which is given in Annex III, completed for each type of driver's seat which they approve or refuse to approve. Article 5 1. If the Member State which has granted EEC component type-approval finds that a number of driver's seats bearing the same EEC component type-approval mark do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, if necessary, where there is serious and repeated failure to conform, extend to withdrawal of EEC component type-approval. The said authorities shall take the same measures if they are informed by the competent authorities of another Member State of such failure to conform. 2. The competent authorities of the Member States shall inform each other within one month of any withdrawal of EEC component type-approval, and of the reasons for such a measure. Article 6 Any decision taken pursuant to the provisions adopted in implementation of this Directive to refuse or withdraw EEC component type-approval for a driver's seat or to prohibit its placing on the market or use, shall set out in detail the reasons on which it is based. Such decisions shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 7 No Member State may refuse to grant EEC type-approval or national type-approval for a tractor on grounds relating to its driver's seat if this bears the EEC component type-approval mark and is fitted in accordance with the requirements laid down in Annex IV. Article 8 No Member State may refuse or prohibit the sale, registration, entry into service or use of any tractor on grounds relating to the driver's seat if this bears the EEC component type-approval mark and is fitted in accordance with the requirements set out in Annex IV. Article 9 1. For the purpose of this Directive, "agricultural or forestry tractor" means any motor vehicle, fitted with wheels or endless tracks, having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are fitted with pneumatic tyres and which have two axles and a maximum design speed of between 6 and 25 km/h. Article 10 Any amendments necessary to adjust the requirements of the Annexes to this Directive to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC. Article 11 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 12 This Directive is addressed to the Member States. Done at Brussels, 25 July 1978. For the Council The President K. von DOHNANYI